Citation Nr: 1045487	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-19 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1959 until January 
1963.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Portland, Oregon.

In a September 2009 statement in support of his claim, the 
Veteran's accredited representative indicated that in addition to 
the issue of bilateral hearing loss disability, the matter of 
service connection for tinnitus was also on appeal.  A review of 
the record indicates that no matter regarding tinnitus has been 
raised by the claimant, nor in any such matter on appeal.  

In his June 2009 VA Form-9, the Veteran stated that "there is 
clear and unmistakable error in denying hearing loss" when 
considering the evidence of record.  The Board notes that if a 
claimant wishes to reasonably raise clear and unmistakable error 
(CUE), "there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error . . . that, 
if true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would have 
been manifestly different but for the alleged error."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  See also 38 C.F.R. § 3.105 
(2010).  Here, although the Veteran has used the phrase "clear 
and unmistakable error," the assertions made do not raise to the 
level of a CUE claim.  The Board does refer the purported issue 
to the AOJ for any action deemed appropriate.

Accordingly, the Board's immediate decision addresses only the 
issue of whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.




FINDING OF FACT

Service connection for bilateral hearing loss disability was 
denied in a June 2005 rating decision.  The Veteran was informed 
of that determination and did not perfect an appeal.  The 
evidence added to the record since the last determination is 
cumulative.


CONCLUSION OF LAW

The June 2005 rating decision denying service connection for 
bilateral hearing loss disability is final.  New and material 
evidence sufficient to reopen the claim has not been received.  
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  Such a letter was sent to the Veteran in April 2004, 
thus meeting the requirements of notice as related to Kent.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2004 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter provided information as to what evidence was 
required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter also informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the development of 
the claim.  However, under VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied claim 
does not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, VCAA provides that VA shall make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Because the claim for service connection for bilateral 
hearing is not reopened, the duty to assist does not apply to the 
claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Application to Reopen

Service connection for a bilateral hearing loss was previously 
addressed and denied in a June 2005 rating decision.  The 
appellant was informed of the decision and of his right to 
appeal.  When a claimant fails to timely appeal an RO decision 
denying his claim for benefits, that decision becomes final and 
can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. 
App. 52, 55 (2006).  Except as provided by law, when a case or 
issue has been decided and an appeal has not been taken within 
the time prescribed by law, the case is closed, the matter is 
ended, and no further review is afforded.  

In this case, following the issuance of the June 2005 rating 
decision denying service connection, the Veteran submitted a 
timely Notice of Disagreement in July 2005.  However, in a 
written statement of October 2007, the Veteran withdrew the 
appeal.  Accordingly, the denial of June 2005 is final.  
Nonetheless, pursuant to 30 U.S.C.A. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened. VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for his claim has been 
satisfied.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the Veteran has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996). 

As stated, the last final denial of entitlement to service 
connection for a bilateral hearing loss disability was in June 
2005, at which time service connection was denied as the evidence 
did not indicate an in-service loss of hearing acuity, and a VA 
examiner determined that the current hearing loss was not at 
least as likely as not due to service.

The evidence of record at the time of the last final denial 
included the Veteran's claim that hearing loss had begun in 1970.  
Service treatment records documented that in June 1960, the 
Veteran complained of left ear pain.  He had an infected tympanic 
membrane with considerable bulging and bilateral externa otitis 
and left ear otitis media were noted.  In April 1962 the Veteran 
had a cyst behind the left ear and in November 1962 acute otitis 
externa of the right ear was noted.  Finally, on examination in 
January 1963 the Veteran's hearing was 15/15 for spoken and 
whispered voice testing in both ears.

Post-service records included numerous audiological evaluations 
from 1987 through 2005 showing bilateral hearing loss, which in 
February 2005 was diagnosed as moderate to severe sensorineural 
loss for frequencies at and above 2000 Hz.  In May 2005, he was 
fitted for hearing aids at a VA facility and that same month he 
underwent a VA examination which resulted in the examiner's 
opinion that the present hearing loss was less likely than not 
due to military noise exposure.  During that examination, the 
Veteran endorsed military exposure to aircraft noise aboard an 
aircraft carrier.

In sum, the evidence at the time of the prior denial included in-
service records showing some ear pathologies but no hearing loss, 
post-service records showing hearing loss beginning in 1987, the 
Veteran's claim and other testimony, and a negative nexus opinion 
from a 2005 VA examination.

In December 2007 the Veteran submitted an application to reopen 
his claim.  Evidence added to the record since the rating 
decision of June 2005 includes statements from the Veteran 
averring to in-service exposure to noise while working aboard a 
Navy aircraft carrier, a June 2009 statement in which he 
indicated that he first became aware of hearing loss on testing 
in the 1970s, resubmissions of hearing treatment records already 
associated with the claims file, and a December 2007 statement 
from the Veteran's mother stating that she believed his hearing 
was impaired when he returned from active duty.

Evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had not 
been previously before agency decisionmakers.  38 C.F.R. § 
3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  We 
conclude that the evidence added to the record is not new and 
material.  Specifically, statement by the Veteran that he 
experienced loud noises during service were already of record at 
the time of the prior denial, as were the Veteran's statements 
that he had hearing loss in the 1970s.  The fact that the 
appellant had post service hearing loss disability had previously 
been established.

With regard to his mother's statement, the Board notes that 
although she indicates that his hearing was worse on returning 
from active duty, she does not state when such worsening began.  
In fact, it is essentially similar to the appellant's prior claim 
that he had noticed hearing loss in the 1970s.  Accordingly, the 
information in the statement is merely confirmatory of pre-2005 
evidence that the Veteran had hearing loss beginning in the 
1970s.

For the forgoing reasons, the evidence submitted since the time 
of the last final decision does not relate to any unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).  For these reasons, the Board finds that 
criteria for new and material evidence, as set forth under 38 
C.F.R. § 3.156(a), have not been met with respect to this claim.

As no new and material evidence has been received since the last 
final denial in June 2005, the Veteran's application to reopen 
his claim for service connection for bilateral hearing loss 
disability is denied.  The preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

The application to reopen the claim of entitlement to service 
connection for a bilateral hearing loss disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


